Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims require the extraction of magnetic susceptibility of tissues through quantitative susceptibility mapping of MR images. This extraction is accomplished using a deep neural network, simulated susceptibility distributions, and respective phase distributions. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination thereof. Relevant art that relate to quantitative susceptibility mapping (QSM) discloses segmentation techniques on QSM images or various other techniques for QSM that do not utilize neural networks. (Meineke et al. US 2018/0372826 A1). 
Furthermore, Jung et al. “Overview of quantitative susceptibility mapping using deep learning – Current status, challenges and opportunities”, Machine Learning and Deep Learning in Magnetic Resonance, 2020, discloses that QSM and dipole inversion using deep learning and neural network is a relatively recent development in the art. Each study that used neural networks for QSM listed by Jung et al. were all published after the earliest priority date of the claimed invention. Therefore, the claimed invention is allowable over the current prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668